             Case 3:18-cv-01586-JSC Document 854 Filed 06/09/21 Page 1 of 3




 1   Eric H. Gibbs (State Bar No. 178658)               Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)                Adam E. Polk (State Bar No. 273000)
 2   GIBBS LAW GROUP LLP                                Nina R. Gliozzo (State Bar No. 333569)
     505 14th Street, Suite 1110                        GIRARD SHARP LLP
 3   Oakland, CA 94612                                  601 California Street, Suite 1400
     Tel: (510) 350-9700                                San Francisco, CA 94108
 4   Fax: (510) 350-9701                                Tel: (415) 981-4800
     ehg@classlawgroup.com                              Fax: (415) 981-4846
 5   amz@classlawgroup.com                              dsharp@girardsharp.com
 6                                                      apolk@girardsharp.com
     Adam B. Wolf (State Bar No. 215914)                ngliozzo@girardsharp.com
 7   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 8   CONWAY, APLC
 9   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
10   Tel: (415) 766-3545
     Fax: (415) 402-0058
11   awolf@peifferwolf.com
12   tcowan@peifferwolf.com

13   Plaintiffs’ counsel

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16
                                                     Master Case No. 3:18-cv-01586-JSC
17   IN RE PACIFIC FERTILITY CENTER
18   LITIGATION                                      EXHIBITS ADMITTED AT TRIAL

19
20   This Document Relates to:
     No. 3:18-cv-01586
21
     (A.B., C.D., E.F., G.H., and I.J.)
22
23
24
25
26
27
28



                                      EXHIBITS ADMITTED AT TRIAL
                                     MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 854 Filed 06/09/21 Page 2 of 3




 1          Attached as Exhibit A is a list the exhibits admitted into evidence at trial, provided to the court
 2   on a flash drive.
 3
 4   Dated: June 9, 2021                                   Respectfully submitted,
 5                                                         By:    /s/ Amy M. Zeman
 6                                                         Eric H. Gibbs (State Bar No. 178658)
                                                           Amy M. Zeman (State Bar No. 273100)
 7                                                         GIBBS LAW GROUP LLP
 8                                                         505 14th Street, Suite 1110
                                                           Oakland, CA 94612
 9                                                         Tel: (510) 350-9700
                                                           Fax: (510) 350-9701
10                                                         ehg@classlawgroup.com
11                                                         amz@classlawgroup.com

12                                                         Dena C. Sharp (State Bar No. 245869)
                                                           Adam E. Polk (State Bar No. 273000)
13                                                         Nina R. Gliozzo (State Bar No. 333569)
14                                                         GIRARD SHARP LLP
                                                           601 California Street, Suite 1400
15                                                         San Francisco, CA 94108
                                                           Tel: (415) 981-4800
16
                                                           Fax: (415) 981-4846
17                                                         dsharp@girardsharp.com
                                                           apolk@girardsharp.com
18                                                         ngliozzo@giradsharp.com
19
                                                           Adam B. Wolf (State Bar No. 215914)
20                                                         Tracey B. Cowan (State Bar No. 250053)
                                                           PEIFFER WOLF CARR KANE &
21                                                         CONWAY, APLC
                                                           4 Embarcadero Center, Suite 1400
22
                                                           San Francisco, CA 94111
23                                                         Tel: (415) 766-3545
                                                           Fax: (415) 402-0058
24                                                         awolf@peifferwolf.com
25                                                         tcowan@peifferwolf.com

26                                                         Plaintiffs’ Counsel
27
                                                           By:     /s/ Kevin M. Ringel
28                                                         John J. Duffy (SB No. 6224834)

                                                         1
                                       EXHIBITS ADMITTED AT TRIAL
                                      MASTER CASE NO. 3:18-cv-01586-JSC
     Case 3:18-cv-01586-JSC Document 854 Filed 06/09/21 Page 3 of 3




                                       Kevin M. Ringel (SB No. 6308106)
 1
                                       SWANSON, MARTIN & BELL, LLP
 2                                     330 N Wabash, Suite 3300
                                       Chicago, Illinois 60611
 3                                     Tel: (312) 321-9100
                                       Fax: (312) 321-0990
 4
                                       jduffy@smbtrials.com
 5                                     kringel@smbtrials.com

 6                                     Marc G. Cowden (SB No. 169391)
 7                                     Adam Stoddard (SB No. 272691)
                                       SHEUERMAN, MARTINI, TABARI, ZENERE
 8                                     & GARVIN
                                       1033 Willow Street
 9                                     San Jose, California 95125
10                                     Tel: (408) 288-9700
                                       Fax: (408) 295-9900
11                                     mcowden@smtlaw.com
                                       astoddard@smtlaw.com
12
13                                     Counsel for Defendant Chart, Inc.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
                        EXHIBITS ADMITTED AT TRIAL
                       MASTER CASE NO. 3:18-cv-01586-JSC
